December 09, 2008


Mr. Robert E. Ammons
The Ammons Law Firm
3700 Montrose Blvd.
Houston, TX 77006
Mr. Joseph A. Ziemianski
Cozen O'Connor
One Houston Center, Suite 2900
1221 McKinney Street
Houston, TX 77010

RE:   Case Number:  08-0725
      Court of Appeals Number:
      Trial Court Number:

Style:      IN RE  DEEP SOUTH CRANE & RIGGING COMPANY CRANE COLLAPSE
      LITIGATION

Dear Counsel:

      Today the Multidistrict Litigation Panel granted Deep South Crane and
Rigging Company's Motion to Transfer and issued the enclosed opinion in the
above-referenced case.  Pursuant to Administrative Rule 13, the cases
listed in the attached order, and tag-along cases, if any, are transferred
to Judge Randy Wilson, Judge of the 157th District Court of Harris County.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk


Enclosure
|cc:|Multidistrict Litigation Panel |
|   |(via email)                    |